Citation Nr: 0909179	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

4.  Entitlement to service connection for neuropathy of the 
right arm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the August 2004 rating decision reopened 
the previously disallowed claim for service connection for 
increased lumbar lordosis, but denied the claim on the 
merits.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the Veteran's claim 
for service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions. 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for increased lumbar lordosis. 


The Board notes that additional evidence has been received 
that was not previously considered by the RO.  In particular, 
the Board has identified a November 2005 report from a 
chiropractor, a September 2005 VA radiology report, and an 
independent medical evaluation dated in May 2007.  Although 
the Veteran did not submit a waiver of the RO's initial 
consideration of the evidence, the Board is granting each of 
the service connection claims in the decision below.  As 
such, the Board finds that there is no prejudice in 
proceeding with a decision on these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  An unappealed January 2004 rating decision most recently 
denied reopening a claim for service connection for increased 
lumbar lordosis.  

3.  The evidence received since the January 2004 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar spine disorder.

3.  The Veteran has been shown to have a lumbar spine 
disorder that is causally or etiologically related to his 
military service.

4.  The Veteran has been shown to have degenerative joint 
disease of the cervical spine that is causally or 
etiologically related to his service-connected lumbar spine 
disorder.  

5.  The Veteran has been shown to have degenerative joint 
disease of the thoracic spine that is causally or 
etiologically related to his service-connected lumbar spine 
disorder.  

6.  The Veteran has been shown to have neuropathy of the 
right arm that is causally or etiologically related to his 
service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied reopening 
a claim for service connection for increased lumbar lordosis, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.204, 20.1103 (2008).

2.  The evidence received subsequent to the January 2004 
rating decision is new and material, and the claim for 
service connection for a lumbar spine disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2008).

3.  Resolving reasonable doubt in favor of the Veteran, a 
lumbar spine disorder was incurred in service. 38 U.S.C.A. §§ 
1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  Resolving reasonable doubt in favor of the Veteran, 
degenerative joint disease of the cervical spine is 
proximately due to his service-connected lumbar spine 
disorder. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Resolving reasonable doubt in favor of the Veteran, 
degenerative joint disease of the thoracic spine is 
proximately due to his service-connected lumbar spine 
disorder. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).

6.  Resolving reasonable doubt in favor of the Veteran, 
neuropathy of the right arm is proximately due to his 
service-connected lumbar spine disorder. 38 U.S.C.A. §§ 1110, 
1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has reopened and granted the 
Veteran's claim for service connection for a lumbar spine 
disorder as well as his claims for service connection for 
degenerative joint disease of the thoracic spine, 
degenerative joint disease of the cervical spine, and 
neuropathy of the right arm.  Therefore, the benefits sought 
on appeal have been granted in full.  Accordingly, regardless 
of whether the notice and assistance requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.



I.  New and Material Evidence

The Board observes that the Veteran's claim for service 
connection for increased lumbar lordosis was previously 
considered and denied by the RO most recently in a decision 
dated in January 2004.  The Veteran was notified of that 
decision and of his appellate rights; however, he did not 
submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2004 rating decision, the Veteran 
essentially requested that his claim for service connection 
for a lumbar spine disorder be reopened.  The August 2004 
rating decision currently on appeal reopened the claim for 
service connection and adjudicated it on a de novo basis.  As 
previously noted, the Board believes that the RO's 
adjudication regarding reopening the Veteran's claim for 
service connection is ultimately correct.  However, the Board 
is required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issues on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for a 
lumbar spine disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the January 2004 rating decision denied the 
Veteran's claim for service connection for increased lumbar 
lordosis.  In that decision, the RO observed that claim had 
been previously denied in a July 1976 rating decision because 
lumbar lordosis was considered at constitutional or 
developmental abnormality.  It was noted that the Veteran had 
submitted additional evidence since the issuance of that 
decision, but the RO found that it was not new and material. 
The RO explained that the evidence did not show that he had 
increased lumbar lordosis that was caused by or related to 
his military service.  Therefore, the RO denied reopening the 
claim for service connection for increased lumbar lordosis.  

The evidence associated with the claims file subsequent to 
the January 2004 rating decision includes VA medical records, 
private medical records, a November 2008 medical opinion from 
the Veterans Health Administration, and copies of service 
treatment records as well as the Veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2004 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a lumbar 
spine disorder. 

With the exception of the duplicate service treatment 
records, the evidence is certainly new, in that it was not 
previously of record.  The Board also finds the November 2005 
letter from a VA physician, the September 2005 letter from 
Dr. I.D., and the May 2007 private medical evaluation from 
Dr. T.P. to be material. In these documents, the doctors 
discussed the Veteran's present lumbar spine disorder and 
possible etiologies.  They indicated that his lumbar spine 
disorder may be related to his active duty service.  The 
Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and 
material evidence needed to reopen the claims and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes. See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Therefore, the Board finds that this evidence provides a 
connection or possible connection between a current lumbar 
spine disorder and the Veteran's military service, and thus 
it relates to an unestablished fact necessary to substantiate 
the claim.  As such, the evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for a lumbar spine disorder. 


II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable evidence) 
. It is an "onerous" evidentiary standard, requiring that 
the no-aggravation result be "undebatable." Cotant v. West, 
17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. 
at 263 (Nebeker, C.J., concurring in part and dissenting in 
part).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, the second 
step necessary to rebut the presumption of soundness, a lack 
of aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  


A.  Lumbar Spine

The Veteran has asserted several bases of entitlement to 
service connection for the disabilities claimed.  In his 
September 2004 notice of disagreement, he acknowledged that 
his induction physical examination report stated that he 
presented with lumbar lordosis, but he alleged that the 
condition "dramatically worsened" during his service due to 
the heavy physical requirements of training and the 
performance of infantry duties.  In particular, he described 
carrying packs and several hundred rounds of ammunition.  The 
Veteran also alleged that he hurt his back while stationed in 
Germany with the boxing team.  He recalled being injured and 
having to be removed from boxing activities and training.  

Additional details of the Veteran's in-service injury were 
found in an October 2004 letter he wrote to his Congressman.  
In particular, the Veteran explained that he played football 
and was a member of the boxing team when he was stationed in 
Germany.  He claimed that he was injured while there and was 
treated at a military hospital in Frankfurt, Germany.  The 
Veteran indicated that he was told he could no longer pursue 
a boxing career after that injury.  He recalled being 
disappointed and noted that he was then assigned to train the 
boxing team. 

The Veteran's January 1958 pre-induction medical examination 
report found his spine to be abnormal and noted that he had 
increased lumbar lordosis.  However, the condition was not 
disqualifying.  His service treatment records also indicate 
that he presented with lumbar and lower rib pain in October 
1958.  At that time, the cause was thought to be  renal 
rather than a musculoskeletal problem.   The Veteran was 
placed on light duty with "no boxing."

In February 1959, the Veteran presented with similar 
complaints, according to a genitourinary clinic progress 
note.  In the note, the examiner noted "old trauma (patient 
is a boxer)" and that the Veteran had been in a car accident 
as a child.  Testing was negative, and he was referred for an 
orthopedic consultation in March 1959.  

In a chronological record of medical care from the orthopedic 
clinic at the U.S. Army Hospital in Frankfort dated in March 
1959, the examining physician noted that the Veteran 
presented with back pain of six-month duration.  A physical 
examination revealed a slight spasm of the right paraspinous 
group, and the diagnosis was a subacute back strain.  The 
Veteran was seen again for low back pain in May 1959.  

In a February 1960 report of medical history prepared upon 
his separation, the Veteran checked "yes" in response to 
whether he had now or ever had swollen or painful joints.  
The examiner noted that the Veteran experienced swollen or 
painful joints only after trauma and that he had no symptoms 
at that time.  It was not reported in what joints the veteran 
experienced pain or swelling.  In the February 1960 report of 
medical examination conducted at separation, the examiner 
checked "normal" under clinical evaluation for "spine, 
other extremities."  

Although the service treatment records showed that the 
Veteran experienced lumbar symptoms in service and the post-
service medical evidence show a current lumbar spine 
disability, the medical evidence is in dispute as to whether 
they are related.  An October 2003 VA spine examination 
report indicated that the Veteran began to experience lower 
back pain in 1959 as a result of either boxing or football 
injuries.  It was noted that the Veteran had seen military 
physicians who advised him to discontinue more strenuous 
sports.  The examiner also indicated that the Veteran 
continued to have intermittent problems with his lower back 
after service, but that he did not have any formal medical 
evaluation or definitive treatment.  The examiner further 
observed that the Veteran fell off a ladder and re-injured 
his back in 1982.  It was noted that he began seeing a 
chiropractor following that injury that he continues to see.  
The Veteran denied having any injuries after service other 
than falling off the ladder in the early 1980s.  In addition, 
the October 2003 VA examiner discussed the physical 
examination findings and x-rays that had been conducted by 
the chiropractor in June 2003.  His impression was 
degenerative disc disease of the lumbar spine.  He concluded 
that the Veteran had a chronic lumbosacral strain that was 
primarily attributable to the fall off the ladder in the 
early 1980s and that was probably not related to the back 
problem that he had while on active duty.  The October 2003 
VA examiner also stated that he did not feel that the 
Veteran's military service aggravated his lumbar spine beyond 
normal progression.

Dr. T.P. submitted s report dated in May 2007 in which he 
discussed the Veteran's pertinent history and clinical 
examination findings.  Regarding his past history, the 
Veteran reported that he had seen doctors in Detroit after 
his discharge, but that those records were no longer 
available.  The Veteran also denied involvement in the low 
back prior to service and "was unaware of any other specific 
injuries."  The doctor's impression was low back pain with 
multilevel degenerative disease and spinal stenosis.  He 
noted that the Veteran's service treatment records documented 
symptoms during that time as well as the Veteran's own report 
that the symptoms had persisted.  T.P. also indicated that 
the Veteran had degenerative changes and that "degenerative 
changes can be accelerated with trauma."  In summary, Dr. 
T.P. stated that the Veteran had a specific event that he 
recalled with the onset of symptoms that had persisted.  With 
a lack of complete resolution of the symptoms during military 
service, Dr. T.P. indicated that the Veteran was forced to 
seek services after being discharged with long-term symptoms 
documented in the records in relationship to military 
service.   

A November 2005 letter from a VA physician indicated that the 
Veteran suffered from recurrent biomechanical back pain that 
was "directly secondary to the presence of degenerative 
arthritis (spondylosis) of the spine."  This degeneration, 
according to the doctor, was "most likely" the result of 
injuries sustained while the Veteran was in service.  The VA 
physician discussed the Veteran's service treatment records, 
which showed that he "incurred several injuries to his 
back" in the period between 1958 and 1960.  In support of 
his opinion, the physician noted that there was "substantial 
evidence" that suggested Veteran's degenerative changes 
"may have been" the result of injuries sustained in 
service.  In particular, he cited the following findings in 
support of his conclusion.  First, the injury site and 
severity indicated a significant musculoskeletal injury to 
the area where degeneration occurred.  Second, there was an 
absence of other significant trauma to the area in question 
following completion of his military service.  Third, there 
was a lack of complete care at the time of injury to address 
the underlying soft-tissue and biomechanic injuries 
sustained.  Fourth, clear scientific evidence validated the 
theory that with loss of proper joint mechanics, joints 
degenerate and osteophytosis occurs.  

In a letter dated in September 2005, Dr. I.D. stated that the 
Veteran had presented to the clinic in 1984 for a spinal 
examination.  The doctor noted that the Veteran had been a 
boxer and football player in service and observed that the 
Veteran's military records showed that he injured himself 
during practice on "10/3/59."  The doctor noted that at 
that time the Veteran presented with thoracolumbar pain and 
was diagnosed with a subacute back strain.  Parenthetically, 
the Board is unable to find a record dated on "10/3/59."  
Instead, the Board notes that the chronological record of 
medical care from the orthopedic clinic at the U.S. Army 
Hospital in Frankfurt, was dated March 10, 1959.  As such, it 
appears that "10/3/59" was meant to read "3/10/59," which 
would have been a reference to the March 1959 chronological 
record of medical care.  

According to Dr. I.D., the Veteran currently has severe 
restriction of the sacroiliac, lumbar, thoracic, and cervical 
spine due to severe degenerative joint disease.  Secondary to 
the degenerative joint disease, the Veteran had radicular 
symptoms down the right arm with weakness of the extensor 
muscles of the right forearm.  The doctor stated that these 
were all due to the long-term consequences due to spinal 
trauma and disorders attained at a young age in the services.  
Dr. I.D. explained that chronic joint instability follows 
when sufficient injury occurs and ligament damage occurs.  
This chronic instability will cause post-traumatic 
osteoarthritis and degenerative joint disease.  Dr. I.D. 
stated that based on his educational experience and role in 
treating these conditions, the primary injury and onset was 
in the 1950s during the Veteran's active duty service.  
  
The Board also obtained a medical opinion from the Veterans 
Health Administration (VHA) in November 2008 pursuant to the 
provisions of 38 C.F.R. § 20.901(a).  The examiner summarized 
the pertinent clinical information, including the Veteran's 
service treatment records, the letters from Dr. I.D, the 
report from Dr. T.P, and the November 2005 letter from a VA 
physician.  He also stated that he had reviewed both volumes 
of the Veteran's claims file.  Regarding the service 
treatment records, the examiner noted that they were 
indicative of complaints and evaluations for lumbar pain in 
October 1958 and May 1959.   He concluded that it was more 
likely than not that the Veteran developed chronic 
intermittent low back pain while in service due to acute 
injuries and that this continued through the post-service 
years.  The examiner explained that the residuals from the 
intermittent back pain had led to changes over the years in 
biomechanics and subsequent degenerative changes beyond the 
natural progression of age-related changes.  He also 
indicated that the reason the Veteran's spine was reportedly 
"normal" at his separation examination because of the 
intermittent nature of the pain and spasm.  The November 2008 
VA examiner further stated that "[a]ll of the aforementioned 
treating clinicians do agree that the military service 
injuries have eventually led to degenerative changes that the 
Veteran now has."  These reasons, according to the examiner, 
included (1) documented injuries and evaluations during 
service; (2) continued medical care post-service; and (3) no 
significant competing cause or reason from post-service 
occupational history and medical history.  Regarding whether 
a back disability had been incurred before service, the 
doctor responded, "[a]though the veteran had lumbar lordosis 
on entry exam, its clinical significance per se is unclear."  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a lumbar spine 
disorder.  At the outset, the Board notes that the 
presumption of soundness does not apply, as the Veteran was 
noted to have increased lumbar lordosis at the time of his 
pre-induction examination in January 1958.  Therefore, the 
Veteran had increased lumbar lordosis prior to his period of 
military service.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether 
the presumption of soundness can be rebutted are not present 
in this case and that the Board's adjudication of this claim 
for service connection may proceed based on aggravation.

Having determined that the Veteran had preexisting increased 
lumbar lordosis, the Board must then determine whether there 
had been any worsening of the disability during service, and 
if so, whether this worsening constitutes an increase in 
disability.  The Board must also consider whether there was 
any separate lumbar spine disorder that was not related to 
the preexisting increased lumbar lordosis and that was 
incurred in service.  The Veteran's service treatment records 
do show that he sought treatment for his back on multiple 
occasions.  Although his February 1960 separation examination 
found his spine to be normal, the November 2008 VHA opinion 
explained that such a finding was due to the intermittent 
nature of the pain and spasm.  

In addition, the Veteran has stated that he continued to have 
symptomatology following his separation from service.  A 
letter dated in April 1976 from a private medical group does 
indicate that he had been treated for a chronic lumbosacral 
strain in August 1972 and September 1974.  Although the 
letter did not relate the Veteran's current disorder to his 
military service, it does provide evidence that the Veteran 
had chronic complaints prior to the 1982 post-service injury 
and supports his statements regarding continuity of 
symptomatology.  

In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), the Board therefore concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent.  Indeed, the Court has held that its well-within 
the province of the Board to weigh the Veteran's 
testimony/statements and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection. See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In addition, Dr. I.D. indicated that the Veteran had 
degenerative joint disease that was due to the long-term 
consequences of the spinal trauma in service.  He indicated 
that the primary injury and onset was in the 1950s during 
military service.  

Similarly, the November 2005 letter from a VA physician 
concluded that the Veteran suffered from a recurrent 
biomechanical back pain that was secondary to the 
degenerative arthritis of the spine.  He believed that the 
degeneration was the result of in-service injuries.  

Dr. T.P.  also noted that the Veteran's service treatment 
records documented symptomatology that had persisted and 
indicated that he had continued to seek treatment following 
his separation.  He specifically stated that the Veteran had 
degenerative changes that could have been accelerated by 
trauma.  

Additionally, the November 2008 VHA opinion concluded that it 
was more likely than not that the Veteran had developed 
chronic intermittent low back pain while in service due to 
acute injuries, which continued after his military service.  
He explained that the condition had led to changes in the 
biomechanics and subsequent degenerative changes beyond the 
natural progression of age-related changes.  He also stated 
that the clinical significance of the lumbar lordosis on the 
pre-induction examination was unclear. 

Based on the foregoing, it appears that the Veteran may have 
a separate lumbar spine disorder that was incurred in service 
and was separate from his preexisting lumbar lordosis.  

The Board does acknowledge the October 2003 VA examiner's 
opinion that the Veteran's chronic lumbosacral strain was 
primarily attributable to the fall off of a ladder in the 
1980s and was probably not related to his back problems in 
service.  He also stated that the Veteran's military service 
did not aggravate his lumbar spine disorder beyond its normal 
progression.  However, the Board notes that there are no 
records contemporaneous to that event.  Because there were no 
records of treatment contemporaneous to the 1982 injury, it 
would be difficult for a physician to now determine the 
extent to which that injury contributed to the Veteran's 
current back disabilities, if at all.  

Moreover, it appears that the October 2003 opinion may be 
based on some inaccurate information.  The examiner referred 
to the 1982 injury as one in which the Veteran "fell of a 
ladder."  Although a ladder was involved in this injury, the 
record does not suggest that the Veteran injured himself as a 
result of falling off it.  There are no records 
contemporaneous to that incident, but as the Veteran reported 
in 1997, the injury occurred as a result of straining or 
twisting.  The examiner did not indicate whether the Veteran 
had told him he fell off a ladder or whether had obtained 
that information from the claims file.  The Veteran has not 
made any statements that provide clues to the circumstances 
of that incident.  The examiner may have reached the same 
conclusion had he considered the incident to have involved a 
strain injury rather than trauma that would be expected from 
falling off a ladder.  Nevertheless, the manner of an injury 
would certainly be an important fact for an expert to 
consider when providing a medical opinion regarding a link 
between a current disability and that injury.  Because the 
October 2003 VA examiner may have based his opinion on what 
might have been the erroneous assumption that the ladder 
injury involved falling off it, this opinion might have been 
based on an incorrect fact.  

In addition, the October 2003 VA examiner did not discuss or 
account for the April 1976 letter from a private medical 
group indicating that the Veteran had been treated for a 
chronic lumbosacral stain prior to the injury in 1982.  As 
such, the Board finds that the October 2003 VA examination 
report has limited probative value, especially when the 
continuity of symptomatology is considered and when it is 
weighed in light of the numerous favorable opinions. 

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran currently has a 
lumbar spine disorder that is related to his military 
service.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the Veteran's favor.  Based on 
the evidence of record, the Board finds that the Veteran's 
lumbar spine disorder is related to his military service.  
Accordingly, the Board concludes that service connection for 
a lumbar spine disorder is warranted.


II.  Secondary Service Connection Claims 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for degenerative 
joint disease of the cervical spine, degenerative joint 
disease of the thoracic spine, and neuropathy of the right 
arm.  The Veteran has contended that these disorders were 
caused or aggravated by his service-connected lumbar spine 
disorder.  

The September 2005 letter from Dr. I.D. indicated that the 
Veteran had degenerative joint disease of the thoracic and 
cervical spine.  He stated that the disorders were long-term 
consequences due to the spinal trauma and disorders incurred 
in service.  He noted that chronic joint instability follows 
when there is sufficient injury and ligament damage, which 
leads to post-traumatic osteoarthritis and degenerative joint 
disease.  Dr. I.D. also stated that the Veteran had radicular 
symptoms down his right arms secondary to the degenerative 
joint disease.  As such, the September 2005 letter from Dr. 
I.D raises a reasonable doubt as to whether the Veteran has 
degenerative joint disease of the cervical spine, 
degenerative joint disease of the thoracic spine, and 
neuropathy of the right arm that is related to his military 
service and his service-connected lumbar spine disorder.  

The Board notes that there is no medical evidence showing 
otherwise.  The Board also observes that the United States 
Court of Appeals for Veterans Claims (Court)  has cautioned 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted. The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003),

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board concludes that service connection for degenerative 
joint disease of the cervical spine, degenerative joint 
disease of the thoracic spine, and neuropathy of the right 
arm is warranted.

















ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened, and service connection for a lumbar spine 
disorder is granted. 

Subject to the provisions governing the award of monetary 
benefits, service connection for degenerative joint disease 
of the thoracic spine is granted.

 Subject to the provisions governing the award of monetary 
benefits, service connection for degenerative joint disease 
of the cervical spine is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for neuropathy of the right arm 
is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


